On May 10, 1965 this appeal by defendant from a judgment of the former County Court, Queens County, rendered April 20, 1956 after a jury trial, convicting him of robbery and grand larceny, both in the first degree, and of assault in the second degree, and imposing sentence, was ordered in abeyance and the case was remitted to the trial court for a hearing as to the voluntariness of defendant’s alleged confession (People v. Stinnette, 23 A D 2d 875). Such hearing has been held and resulted in an order of the Supreme Court, Queens County, dated February 2, 1966, which determined that the confession was voluntary; and defendant has also appealed from this order. Order of the Supreme Court and judgment of the former County Court affirmed. No opinion. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ.„ concur.